Electronically Filed
                                                                  Supreme Court
                                                                  SCWC-30728
                                                                  31-AUG-2011
                                                                  11:17 AM



                                  NO. SCWC-30728

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           IN THE INTEREST OF M.A. and
                             IN THE INTEREST OF H.W.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NO. 30728; FC-S NOS. 05-1-0067 AND 05-1-0068)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                   (By: Duffy, J., for the court1)

               Petitioner/Respondent-Appellant’s application for writ

of certiorari, filed on July 27, 2011, is hereby rejected.

               DATED:     Honolulu, Hawai#i, August 31, 2011.

                                       FOR THE COURT:

                                       /s/ James E. Duffy, Jr.

                                       Associate Justice

Gerald Johnson
for petitioner/
respondent-appellant
on the application

Jay K. Goss and
Mary Anne Magnier,
Deputy Attorneys General,
for respondent/petitioner-
appellee State of Hawai#i,
Department of Human Services

     1
         Considered by:    Recktenwald, C.J., Nakayama, Acoba, Duffy, and
McKenna, JJ.